Citation Nr: 1715024	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-20 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal of the Veteran originally included a claim for service connection for scars on the knees.  In an April 2014 rating decision, the RO granted service connection for scars of the knees.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for scars of the knees.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran provided written notification that he withdrew his appeal for service connection for a bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made in writing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a March 2017 written statement, the Veteran withdrew his appeal of the issue of entitlement to service connection for a bilateral knee disability before the Board issued a decision and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim for entitlement to service connection for a bilateral knee disability is dismissed.


ORDER


The appeal for entitlement to service connection for a bilateral knee disability is dismissed



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


